DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/05/2022.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden”.  
In regard to claim 16, Welsh teaches “An intravascular ultrasound (IVUS) system, comprising: an IVUS catheter having an ultrasound probe” (“The cardiac information processing system 100 includes a catheter 10, a cardiac information console 20, and a patient interface module 50 that can be configured to cooperate to accomplish the various functions of the cardiac information processing system 100” [0131] and “Shaft 16 and expandable electrode array 12 are constructed and arranged to be inserted into a body (e.g. an animal body of a human body, such as the body of Patient P), and advanced through a body vessel, such as a femoral vein or other blood vessel” [0133]. As shown in FIG. 1, the shaft 16 is included within catheter 10 of the system 100. Since the shaft 16 is inserted into a body and advanced through a body vessel such as a femoral vein, the system 100 is an intravascular system.
Furthermore, regarding the system being an intravascular ultrasound system and including an ultrasound probe, Welsh discloses “In various embodiments, the at least one catheter further includes ultrasound electrodes, and the method includes collecting image data from the ultrasound electrodes to generate an image of the tissue” [0108] and “The system 400 of FIG. 4 is similar to that of the system 100 in FIG. 1, except in FIG. 4 the catheter includes ultrasound transducers 12b, here located in the splines of the basket electrode array 12 with the electrodes 12a” [0169]. Therefore, since the catheter included within the system 100 and can include ultrasound electrodes or ultrasound transducers, the system 100 constitutes an intravascular ultrasound system which includes an ultrasound probe (i.e. containing ultrasound electrodes or ultrasound transducers.
“and a catheter cable” (“Catheter 10 can comprise a cable or other conduit, such as a cable 18, configured to electrically, optically, and/or electro-optically connect catheter 10 to the cardiac information console 20 via connectors 18a and 20a, respectively” [0135]. Therefore, the system includes a catheter cable.);
“an extension cable different than the catheter cable, wherein the extension cable comprises: “a first connector configured for electrical and mechanical connection to the IVUS catheter”, “a second connector opposite the first connector” (“The patient interface module 50 can be integral with cardiac information console 20 and/or it can comprise a separate discrete component (e.g. separate housing), as is shown […] At least one cable 52 connects the patient interface module 50 with the cardiac information console 20 via connectors 20b and 50b” [0136]. The cable 52, as shown in FIG. 1 includes two connectors (i.e. square blocks) which connect to the connectors 20b and 50b. Therefore, the cable 52 constitutes an extension cable different than the catheter cable. Furthermore, as shown in FIG. 1, the cardiac information console 20 includes connectors 20a and 20b, the connector 20a providing a connection between the catheter 10 and the cardiac information console 20 via the connector 18a and the connector 20b providing a connection between the cardiac information console 20 and the patient interface module 50. Since the connector 20b, provides connection between the cardiac information console 20 and the patient information module 50 via the upper connector (i.e. box) of the cable 52 as shown in FIG. 1 and the patient information module is connected to the IVUS catheter through the connector 20b, the upper connector (i.e. box shown in FIG. 1) constitutes a first connector configured for electrical and mechanical communication to the IVUS catheter via the signal path between the connector 20a and connector 20b. Additionally, as shown in FIG. 1, lower connector (i.e. box) of the cable 52 connects with the connector 50b is located opposite the upper connector (i.e. box which connects to the connector 20b), therefore, the lower connector (i.e. box) constitutes a second connector opposite the first connector.).
“a cable arrangement extending between the first connector and the second connector” (“At least one cable 52 connects the patient interface module 50 with the cardiac information console 20 via connectors 20b and 50b” [0136]. As shown in FIG. 1, the cable 52 extends from the upper box (i.e. connected to connector 20b) and the lower box (i.e. connected to connector 50b), therefore the cable 52 constitutes a cable arrangement extending between the first connector and the second connector.).
Welsh does not teach “wherein the cable arrangement is configured for power transmission and data transmission, wherein the cable arrangement comprises: “a combined electrical cable configured to carry power signals and data signals that are superposed”; “a splitter for extracting the data signals from the power signals and data signals that are superposed”; “a signal processor configured to process the extracted data signals, wherein the signal processor comprises an electrical buffer with gain 1 or an electrical amplifier with gain greater than 1”, or “a combiner for recombining the processed data signals with the power signal”.
Lehr is within the similar field of endeavor as the claimed invention because it relates to a cable for consolidating power distribution and data communication over a single network [Abstract].
Lehr teaches “wherein the cable arrangement is configured for power transmission and data transmission, wherein the cable arrangement comprises: a combined electrical cable configured to carry power signals and data signals that are superposed a splitter for extracting the data signals from the power signals and data signals that are superposed […] a combiner for recombining the processed data signals with the power signal” (“The power/data combiner functions to superimpose a low frequency power signal onto the high frequency, low power data communications signal. […] The power/data splitter functions to separate the low frequency power signal from the high frequency, low power data communication signal” [0042] and “As described previously, the power/data splitter functions to accept a LAN channel at its input that carries both power and data simultaneously over the same cable wires and to separate the two signals into a power signal and a data signal” [0068]. Thus, since power and data are carried simultaneously over the same cable wires, the cable arrangement is for power transmission and data transmission and comprises a combined electrical cable which carries superposed power and data signals. Therefore, since the cable wire can include a power/data splitter to separate the power signal from the data signal and a power/data combiner to superimpose a power signal onto a data communications signal, under broadest reasonable interpretation, the extension cable further comprised a splitter for extracting data signals and a combiner for recombining the data signals with the power signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the cable arrangement of Welsh so as to include the splitter and the combiner as disclosed in Lehr in order to allow power and data signals to be separated and combined within the same cable without causing interference and to preserve the data signal being transmitted (Sweet, Page 3). Splitters and combiners are two of a limited number of devices which can be used to manipulate a signal containing power and data signals, in order to preserve the data signal being transmitted and prevent interference between the power and data signals. Furthermore, one of ordinary skill in the art could have pursued the known potential solutions (i.e. a cable with a splitter/combiner) with a reasonable expectation of success. Therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating and combining signals in order to allow the data signal to be split from the power signal such that the data signal can be amplified (i.e. without amplifying the power signal) before being sent further along the length of the cable arrangement.
The combination of Welsh and Lehr does not teach “a signal processor configured to process the extracted data signals, wherein the signal processor comprises an electrical buffer with gain 1 or an electrical amplifier with gain greater than 1”.
Blunden is within the same field of endeavor as the claimed invention because it discloses a patient interconnect cable for use within a human subject [Page 3, Lines 10-20].
Blunden teaches “a signal processor configured to process the extracted data signal, wherein the signal processor comprises an electrical buffer with gain 1 or an electrical amplifier with gain greater than 1” (“In a second aspect the invention provides a patient interconnect cable operable to interconnect a probe engageable with a human subject, […] said patient interconnect cable including first connection means constructed and arranged for engagement with said probe; second connection means constructed and arranged for engagement with said processor and signal amplification means operable to amplify signals received by said patient interconnect cable from said probe. Preferably said signal amplification means are located in or adjacent to said first connection means” [Page 3, Lines 10-20] and “The present invention provides a solution to this problem by including a signal amplifier 13 in the PIC 11. The amplifier 13 is preferably located on or within the cable as close to the connection with the probe 7 as is practically possible” [Page 6, Line 26-Page 7 Lines 1-3]. Amplifiers inherently serve to amplify signals so that the gain that is greater than 1. Therefore, since the patient interconnect cable includes a signal amplifier 13 which is located on or within the cable and is close the connection with the probe 7, under broadest reasonable interpretation, the signal amplifier 13 represents a signal processor between the first and second connector, wherein the signal processor comprises an electrical amplifier with gain greater than 1. Additionally, since the signal amplifier 13 amplified the signal received by the probe 7, under broadest reasonable interpretation the signal processor had to have been provided with the extracted data signals from the splitter of Lehr.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh and Lehr so as to include signal processor as disclosed in Blunden in order to amplify signals before they are transferred along a cable path to reduce the pick-up of noise. By amplifying the signal with an amplifier located within the cable arrangement, the signal to noise ratio can be increased such that a meaningful and accurate signal can be processed [Blunden: Page 2, Lines 11-15]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a signal to be amplified within a cable arrangement so as to counteract the influence of noise.
In regard to claim 3, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Welsh and Lehr does not teach “wherein the signal processor is located at the first connector end of the cable arrangement”.
Blunden teaches “wherein the signal processor is located at the first connector end of the cable arrangement” (“Preferably said signal amplification means are located in or adjacent to said first connection means” [Page 3, Lines 19-20]. As established previously, the signal amplification means represents the signal processor. Thus, the signal amplification means is located at the first connector end of the cable arrangement.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh and Lehr so as to include signal processor as disclosed in Blunden in order to amplify signals before they are transferred along a cable path to reduce the pick-up of noise. By amplifying the signal with an amplifier located within the cable arrangement, the signal to noise ratio can be increased such that a meaningful and accurate signal can be processed [Blunden: Page 2, Lines 11-15]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a signal to be amplified within a cable arrangement so as to counteract the influence of noise.
Regarding claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Welsh teaches “further comprising: a patient interface module (PIM), wherein the second connector is configured for electrical and mechanical connection to the patient interface module” (“The patient interface module 50 can be integral with cardiac information console 20 and/or it can comprise a separate discrete component (e.g. separate housing), as is shown […] At least one cable 52 connects the patient interface module 50 with the cardiac information console 20 via connectors 20b and 50b” [0136]. Therefore, the system includes a patient interface module (PIM). As established previously the upper connector of cable 52 (i.e. closer to connector 20b) constitutes a first connector and the lower connector of cable 52 (i.e. closer to connector 50b) constitutes a second connector as shown in FIG. 1. Since the lower connector (i.e. the second connector) provides a connection between the patient interface module (PIM) and the cardiac information console 20, the second connector is configured for electrical and mechanical connection to the patient interface module.).
Regarding claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Welsh teaches “wherein the PIM comprises a housing and a connection port configured to connect to the second connector” (“The patient interface module 50 can be integral with cardiac information console 20 and/or it can comprise a separate discrete component (e.g. separate housing), as is shown […] At least one cable 52 connects the patient interface module 50 with the cardiac information console 20 via connectors 20b and 50b” [0136]. This separate housing of the patient interface module 50 is shown in FIG. 1. Since the patient interface module 50 includes a connector 50b which connects to the lower connector (i.e. box) of the cable 52, the connector 50b constitutes a connection port configured to connect to the second connector.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden” as applied to claims 3, 16-18 above, and further in view of Konishi US 20120177087 A1 “Konishi”.
In regard to claim 4, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Welsh and Lehr does not teach “wherein the signal processor comprises a first electrical amplifier located at the first connector end of the cable arrangement and a second electrical amplifier located at the second connector end of the cable arrangement”.
Blunden teaches “wherein the signal processor comprises a first electrical amplifier located at the first connector end of the cable arrangement” (“Preferably said signal amplification means are located in or adjacent to said first connection means” [Page 3, Lines 19-20]. As established previously, the signal amplification means represents the signal processor. Thus, the signal amplification means is located at the first connector end of the cable arrangement.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh and Lehr so as to include signal processor as disclosed in Blunden in order to amplify signals before they are transferred along a cable path to reduce the pick-up of noise. By amplifying the signal with an amplifier located within the cable arrangement, the signal to noise ratio can be increased such that a meaningful and accurate signal can be processed [Blunden: Page 2, Lines 11-15]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a signal to be amplified within a cable arrangement so as to counteract the influence of noise.
The combination of Welsh, Lehr and Blunden does not teach “and a second electrical amplifier located at the second connector end of the cable arrangement”.
Konishi teaches “and a second electrical amplifier located at the second connector end of the cable arrangement” (As shown in FIG. 1, the signal transmitting apparatus 101 includes a transmitting/receiving device 1 and transmitting device 3 with a communication cable 2 including “a body unit 2A, a first connector unit 2B and a second connector unit 2C” [0023]. Furthermore Konishi discloses, “the transmitting/receiving device 1 includes a transmitting/receiving unit 10 that includes a reception amplifier (receiver 11) and a transmission amplifier (transmitter) 12, a connector unit 13 to which the communication cable 2 is detachably connected” [0018] and “The transmitting device 3 includes a signal processing unit 30, a differential amplifier (differential transceiver) 31 that amplifies a signal input from the signal processing unit 30 and outputs differential signals, and a connector unit 32 to which the communication cable 2 is detachably connected” [0027]. In this case, since the transmission amplifier 12 is located near the first connector unit 2B, the transmission amplifier 12 constitutes a first electrical amplifier. Additionally, since the differential amplifier 31 amplifies a signal input from the signal processing unit 30 and is connected to the second connector unit 2C, under broadest reasonable interpretation, the differential amplifier 31 constitutes a second electrical amplifier located at the second connector end of the cable arrangement.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh, Lehr and Blunden so as to include the second electrical amplifier as disclosed in Konishi in order to further amplify the signal. Including a second amplifier is one of a finite number of techniques that can be used to amplify a signal so as to reduce the potential for a low signal-to-noise ratio, therefore it would be obvious to include it within the extension cable device of Millett. Combining the prior art elements according to known techniques would yield the predictable result of amplifying the signals acquired by the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden” as applied to claims 3, 16-18 above, and further in view of Kimura et al. US 20060184035 A1 “Kimura”.
In regard to claim 5, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Welsh, Lehr and Blunden does not teach “wherein the extension cable further comprises an impedance matching circuit”.
Kimura teaches “wherein the extension cable further comprises an impedance matching circuit” (“In order to suppress the noise and reduce the influence of the noise, the signal lines for sending and receiving the drive signals and the echo signals may be gathered with an analog earth line to make a coaxial cable. […] A coil or a filter circuit may be disposed for impedance matching with the array wiring cable 19” [0062]. Therefore, since the filter circuit can be used for impedance matching with the array wiring cable 19, under broadest reasonable interpretation the filter circuit constitutes an impedance matching circuit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh, Lehr and Blunden so as to include the impedance matching circuit of Kimura in order to suppress and reduce the influence of noise on signals [Kimura: 0062]. An impedance matching circuit is one of a finite number of components that can be used to suppress or reduce noise within signals, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of suppressing or reducing the noise of the signals acquired by the ultrasound transducer.
Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden” as applied to claims 3, 16-18 above, and further in view of Gundel et al. US 20130146326 A1 “Gundel”.
In regard to claim 11, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Welsh, Lehr and Blunden does not teach “wherein the extension cable further comprises a dedicated power line for powering the signal processor which extends along the extension cable from the first and/or second connectors”.
Gundel teaches “wherein the extension cable further comprises a dedicated power line for powering the signal processor which extends along the extension cable from the first and/or second connectors” (“In addition to signal wires, drain wires, and ground wires, any of the disclosed cables can also include one or more individual wires, which are typically insulated, for any purpose defined by a user. These additional wires, which may for example be adequate for power transmission or low speed communication […] can be referred to collectively as a sideband. Sideband wires may be used to transmit power signals, reference signals or any other signal of interest” [0144]. Furthermore, Gundel discloses in FIG. 31 that “the cable 3102 also includes a sideband comprising a conductor set 3104b adapted for low speed data and/or power transmission, the conductor set 3104b having one insulated conductor in this embodiment” [0212]. As shown in FIG. 31, the dedicated power line (i.e. conductor set 3104b) extends along the extension cable. Therefore, since sideband wires may be provided to transmit power signals, under broadest reasonable interpretation, the extension cable can include a dedicated power line (i.e. conductor set 3140b) for powering the signal processor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the extension cable of Welsh so as to include the dedicated power line as disclosed in Gundel in order to allow power to be transmitted throughout the conductor path. A signal processor inherently requires the use of power in order to operate, therefore it would be obvious to include a dedicated power line (i.e. the conductor set 3104b) as disclosed in Gundel in order to power that component of the device. Combining the prior art elements according to known techniques would yield the predictable result of transmitting power throughout the system.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Welsh, Lehr and Blunden does not teach “wherein the extension cable further comprises a coupling to a power transmission line of the cable arrangement”.
Gundel teaches “wherein the extension cable further comprises a coupling to a power transmission line of the cable arrangement” (“In this way, conductor paths on the termination component are configured to re-route a low speed signal from conductor set 3104b from one arrangement (immediately above the middle one of conductor sets 3104a) on one end 3120a of the termination component to a different arrangement (immediately below the contact pads for the middle one of conductor sets 3104s) on the opposite end 3120b of the component” [0212]. In order for the conductor paths on the termination component to be re-routed from the conductor set 3104b on the end 3120a of the termination component to a different arrangement of the opposite end 3120b of the component, there had to be a coupling to a power transmission line (i.e. conductor set 3104b) of the cable arrangement.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the extension cable of Welsh so as to include the dedicated power line as disclosed in Gundel in order to allow power to be transmitted throughout the conductor path. A signal processor inherently requires the use of power in order to operate, therefore it would be obvious to include a dedicated power line (i.e. the conductor set 3104b) as disclosed in Gundel in order to power that component of the device. Combining the prior art elements according to known techniques would yield the predictable result of transmitting power throughout the system.
Regarding claim 20, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Welsh does not teach “wherein the power signals are different from the data signals, and wherein the power signals are configured to power at least one of the ultrasound probe or the signal processor”. 
Lehr teaches “wherein the power signals are different from the data signals” (“As described previously, the power/data splitter functions to accept a LAN channel at its input that carries both power and data simultaneously over the same cable wires and to separate the two signals into a power signal and a data signal” [0068]. Thus, since power and data are carried simultaneously over the same cable wires which are separated into two signals (i.e. power signal and data signal), the cable wire (i.e. cable arrangement) transports power signals which are different from the data signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the cable arrangement of Welsh so as to include the splitter and the combiner as disclosed in Lehr in order to allow power and data signals to be separated and combined within the same cable without causing interference and to preserve the data signal being transmitted (Sweet, Page 3). Splitters and combiners are two of a limited number of devices which can be used to manipulate a signal containing power and data signals, in order to preserve the data signal being transmitted and prevent interference between the power and data signals. Furthermore, one of ordinary skill in the art could have pursued the known potential solutions (i.e. a cable with a splitter/combiner) with a reasonable expectation of success. Therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating and combining signals in order to allow the data signal to be split from the power signal such that the data signal can be amplified (i.e. without amplifying the power signal) before being sent further along the length of the cable arrangement.
The combination of Welsh, Lehr and Blunden does not teach “wherein the power signals are configured to power at least one of the ultrasound probe or the signal processor”.
Gundel teaches “wherein the power signals are configured to power at least one of the ultrasound probe or the signal processor” (Gundel discloses in FIG. 31 that “the cable 3102 also includes a sideband comprising a conductor set 3104b adapted for low speed data and/or power transmission, the conductor set 3104b having one insulated conductor in this embodiment” [0212]. As shown in FIG. 31, the dedicated power line (i.e. conductor set 3104b) extends along the extension cable. Therefore, since sideband wires may be provided to transmit power signals, under broadest reasonable interpretation, the extension cable can include a dedicated power line (i.e. conductor set 3140b) for powering the signal processor of Blunden.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh, Lehr, and Blunden so as to include the dedicated power line as disclosed in Gundel in order to allow power to be transmitted throughout the conductor path. A signal processor inherently requires the use of power in order to operate, therefore it would be obvious to include a dedicated power line (i.e. the conductor set 3104b) as disclosed in Gundel in order to power that component of the device. Combining the prior art elements according to known techniques would yield the predictable result of transmitting power throughout the system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden” as applied to claims 3, 16-18 above, and further in view of Jenkins et al. US 20080146940 A1 “Jenkins”.
In regard to claim 13, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Welsh, Lehr and Blunden does not teach “wherein the extension cable further comprising an embedded power source for the signal processor”.
Jenkins teaches “wherein the extension cable further comprising an embedded power source for the signal processor” (“Alternatively or in addition, an internal power source, such as an optional battery 110 can be included in the housing 100” [0142]. As shown in FIG. 6, the battery 110 is included in the housing 100, the housing also including the amplifier filter, signal conditioner 51 (i.e. a signal processor). Therefore, under broadest reasonable interpretation, the system includes an embedded power source (i.e. battery 110) for the signal processor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh, Lehr and Blunden so as to include the embedded power source of Jenkins in order to provide power to operate the signal processor (i.e. the electrical amplifier). An embedded power source, such as a battery 110 is one of a finite number of components which can be used to provide power to a system, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing power to operate the signal processor (i.e. the electrical amplifier).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden” as applied to claims 3, 16-18 above, and further in view of Aronson et al. US 20070237468 A1 “Aronson”.
In regard to claim 14, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Welsh, Lehr, and Blunden does not explicitly teach “wherein the extension cable has a length between 1m and 5m”.
Aronson teaches the extension cable “having a length between 1m and 5m” (“FIGS. 13A and B illustrates what might be the most economical arrangement to achieve the advantages of a three sable connection, In this case, copper based patchcords are used for relatively short (1-5 meters) connections from host equipment to patchpanels, where they would join to a long length (5-100 meters) of fiber optic based active cable, In addition to potentially lower cost than a very short optical active cable, the copper cable may more easily provide the power to the central cable run” [0113]. Therefore, since the copper based patchcords can be relatively short (i.e. 1-5 meters) to provide connection between equipment, under broadest reasonable interpretation, the extension cable (i.e. cable 116) of Millet can be configured such that it has a length between 1-5 meters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Welsh, Lehr, and Blunden so as to include the extension cable having a length between 1m and 5m as disclosed in Aronson in order to produce an extension cable at a lower cost. Producing extension cables that are longer than 5 meters would cost more money and may clutter the examination room. By limiting the length of the extension cable, the cost of producing it can be reduced and the length of the extension cord will not clutter the examination room and potentially injure the patient of physician. Combining the prior art elements according to known techniques would yield the predictable result of reducing the cost of producing the cable and limiting the amount of excess cabling within the examination room.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. US 20180296114 A1 “Welsh” and further in view of Lehr et al. US 20040049321 A1 “Lehr”; Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” and Blunden WO 0061007 A1 “Blunden” as applied to claims 3, 16-18 above, and further in view of Henneken et al. US 20180360417 A1 “Henneken”.
Regarding claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, the combination of Welsh, Lehr and Blunden does not teach “wherein the PIM comprises at least one of: a power supply; or a further signal processor”.
Henneken is within the same field of endeavor as the claimed invention because includes an intravascular ultrasound imaging (IVUS) system for imaging coronary stenosis [0004].
Henneken teaches  “wherein the PIM comprises at least one of: a power supply; or a further signal processor” (“FIG. 1 schematically depicts an IVUS imaging system 10 including a catheter 20 communicatively connected to a patient interface module 30 through a communication structure 27” [0034] and “To this end, the processing arrangement of the patient monitoring unit 30 comprises a signal processor 31 communicatively coupled to the array 23 and the further array 21, which signal processor 31 is adapted to process the echo signals received from the respective arrays. […] The signal processor 31 optionally may perform additional signal enhancement such as speckle reduction, signal compounding, and noise elimination” [0040]. As shown in FIG. 1, the signal processor 31 is included within the patient interface module 30 (i.e. the PIM). Therefore, the PIM comprises a further signal processor (i.e. signal processor 31).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the PIM of Welsh so as to include a further signal processor as disclosed in Henneken in order to process echo signals obtained from the arrays 23 and 21 included in catheter of the IVUS system [Henneken: 0040]. Including a signal processor within the PIM is one of a finite number of configurations which can be used to process echo signals and provide signal enhancement such as speckle reduction, signal compounding and noise elimination (see [0040]) with a reasonable expectation of success, therefore it would be obvious to incorporate a signal processor into the PIM of Welsh as disclosed in Henneken in order to process signals obtained by the IVUS system.
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 05/05/2022, with respect to the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered and are persuasive. The examiner acknowledges that claims 1 and 15 have been cancelled, therefore, the interpretation of these claims under 35 U.S.C. 112(f) are rendered moot. Furthermore, the examiner acknowledges that the patient interface module (PIM), now recited in new claim 17, is represented in FIGs 1A, 1B and 1C as well as within paragraphs 0007, 0008 and 0056. Therefore, the interpretation of the claims under 35 U.S.C. 112(f) in the non-final rejection of 02/09/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 5-6, filed 05/05/2022, with respect to the rejection of claims 1, 3-5 and 11-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that claims 1 and 15 have been cancelled, therefore, the rejection of the claims under 35 U.S.C. 112(b) are rendered moot. Furthermore, the examiner acknowledges that the patient interface module (PIM), now recited in new claim 17, is represented in FIGs 1A, 1B and 1C as well as within paragraphs 0007, 0008 and 0056. Therefore, the rejection of the claims under 35 U.S.C. 112(b) in the non-final rejection of 02/09/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 6-10, filed 05/05/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that claims 1 and 15 have been cancelled therefore the rejection of these claims are moot and have been withdrawn. The examiner acknowledges that the applicant has amended the claims to include newly added independent claim 16 which features the limitation “an extension cable different than the catheter cable”. The examiner acknowledges that the primary reference of Millet does not teach this limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welsh et al. US 20180296114 A1 “Welsh” as stated in the 35 U.S.C. 103 section above.
Regarding claims 4, 5, 11-14, due to their dependence on claim 16, this claim inherits the new ground of rejection in view of Welsh et al. US 20180296114 A1 “Welsh” as stated in the 35 U.S.C. 103 section above.
Regarding newly added claims 16-20, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793